DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           KAI UWE THIER,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D18-29

                              [March 29, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 02-8087 CF10A.

   Kai Uwe Thier, Daytona Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CIKLIN, JJ., concur.

                          *            *         *

   Not final until disposition of timely filed motion for rehearing.